Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				DETAILED ACTION
The office acknowledges Applicants’ claim amendments and arguments dated 1/07/2022. Claims 1, 6, 7, 12, 13, and 18 has been amended. For the sake of compact prosecution, the examiner contacted attorney James Cleary in regards to the support for the claim limitations. Claims 1-18 are pending. Applicants’ arguments have been fully considered but are moot in view of the new rejections necessitated by the claim amendments. The action is made final. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The amended claims 1, 7 and 13 recite a limitation of ‘the carrier comprising an amount of vanillin sufficient to minimize production of saliva by the patient’. Applicants in the Remarks/Arguments dated 01/07/2022 state that “claims 1, 6, 7, 12, 13, 18 have been amended. No new matter is added”. Applicants have support for vanillin and the carrier may comprise vanillin. However, there is no support or evidence to the recited limitation of the carrier comprising an amount of vanillin sufficient to minimize production of saliva by the patient’. 
In the instant specification vanillin is mentioned in two places, in [0008] 

    PNG
    media_image1.png
    179
    632
    media_image1.png
    Greyscale

and in [0013].

    PNG
    media_image2.png
    106
    598
    media_image2.png
    Greyscale

The specification teach that the composition may comprise vanillin and it may also be optional. There is no support or evidence that addition of vanillin minimizes production of the saliva by the patient or the amount of vanillin that is required or sufficient to minimize the production of saliva. There is no guidance in the specification 
			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (WO 96/09829) in view of Cohen et al. (US 9044466) or Dolezal (US 20190175956, effective filing date: Jul 19 2017). 
Osborne teach topical semisolid composition comprising hydrophilic polymer(s) and a therapeutic agent to assist in healing mucosal lesions for use on mucosal membranes (Abstract). The reference teach many mucosal diseases characterized by 
Osborne is not explicit in teach the natural oil as vanillin.
Cohen teach oral compositions for treating dental /oral diseases and reducing canker sores (col. 2, lines 44-46, claim 37, col. 15, line 35-37), the composition can comprise a desensitizing agent, e.g. benzocaine (col. 6, lines 47-48, line 62, claim 11), an anti-inflammatory agent, e.g. corticosteroids (col. 8 line 58), essential oils (col. 6, line 32, line 55, col. 10, line 53) and further comprises a flavoring agent selected from vanillin, bitter almond oil etc. (col. 10, lines 21, 17). The oral composition dosage form include toothpaste (col. 12, line 58, col. 13, line 29). Cohen teach that the oral composition further comprises petrolatum (col. 9, line 35). 
From the teachings of Cohen, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to add a flavoring agent, e.g. vanillin in the paste of Osborne. A person of ordinary skill in the art would have been motivated to add vanillin in the paste of Osborne that comprises hydrocortisone and anesthetic, e.g. benzocaine to provide flavor when administered to mouth of the subject. 


From the teachings of Dolezal a person of ordinary skill in the art would have found it obvious to add an essential oil, e.g. vanilla oil to the paste of Osborne in expectation of reasonable amount of success in formulation of the paste for canker sores treatment. 
A person of ordinary skill in the art would have been motivated to add vanillin in the paste of Osborne in expectation of reasonable amount of success in preparing such a flavored composition for administration to treat canker sores. As to the amounts of anesthetic and corticosteroid, Osborne teaches hydrocortisone, 0.2-5.0% and benzocaine, 2-25%. As to the sufficient amount of vanillin the instant specification does not teach any specific amount that minimized production of saliva by the patient. Hence any amount of vanillin that is added to the composition when administered to the patient will exhibit the same properties. As to the limitation of treating canker sore in the mouth or at the base of the gum, both Osborne and Cohen or Dolezal teach the composition, e.g. paste for treating canker sores in the mouth. As to the limitation of ‘treating canker sore’ in the composition claims, it is noted that it is intended use. Applicants are reminded that claim language which merely recites a purpose or intended use of a claimed invention that is otherwise fully and intrinsically set forth by the remainder of the claim, such language is of no consequence to the construction of the invention claimed. MPEP 2111.02(II). In the instant case, the intended use does not create a structural difference (beyond the composition being in a form usable to treat canker sore), thus the intended use is not further limiting over any topical composition (see, e.g., MPEP 
As to claim 13, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious from the prior art to use a composition comprising an ester local anesthetic, e.g. benzocaine (10 %) and hydrocortisone in the amounts as claimed for topical application to treat canker sores with a reasonable amount of success and provide therapeutic benefits to the subjects. Thus claims 13-17 are addressed. 
As to claims 6, 12 and 18, Osborne teaches cellulose gum can be added to the oral paste formulation for canker sores. Cellulose gum is nothing but carboxymethyl cellulose.  One of ordinary skill in the art would have found it obvious to the sodium salt of cellulose gum hydrophilic polymer to the paste in expectation of reasonable amount of success in formulating the composition for therapeutic use. Also, Cohen teaches addition of petrolatum as a film forming agent to oral composition. 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al. (US 20050186288) in view of The American Academy of Oral Medicine (AAOM, 2007) and further in view of Vora et al. (US 5362737). 
Chiou teaches a topical method for providing highly effective analgesic, anti-inflammatory, antimicrobial and tissue-regenerating activities for treatment of aphthous 
The references do not teach local ester anesthetic composition in the paste. 
The American Academy of Oral Medicine document teaches treatment of canker sores with a number of products available in the market namely, cankaid, kanka etc. (see Figure in page 2). The reference teaches that anesthetics provide symptomatic relief and are often combined with other agents, the most frequently used agent is benzocaine, 5-20% (See p 4, para 2). 
From the prior art The American Academy of Oral Medicine, a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious that benzocaine formulation (5-20%) is useful in treating canker sores. Hence, one of ordinary skill in the art would have found it obvious to add 5-20% benzocaine in Chiou formulation, e.g. paste to treat aphthous ulcers (canker sores). One of ordinary skill in the art would have been motivated to incorporate the agents, hydrocortisone and benzocaine in a single combination pharmaceutical composition because combining the agents herein each of which is known to be useful to treat aphthous ulcer or canker sore individually into a single composition useful for the very same purpose is prima facie obvious. See In re Kerkhoven 205 USPQ 1069. 

Vora teaches compositions for treating aphthous ulcers (Abstract). The reference teach therapy for mouth ulcers generally involves use of topical anesthetics such as benzocaine in preparations made with a carrier designed to protect the ulcer from saliva and hold the anesthetic at the site (Col. 1, lines 27-30). The reference teaches oral paste dosage formulations and the paste formulations include adhesives that provide adhesion in the presence of saliva and moisture such as pectin, viscosity builders such as carboxymethylcellulose sodium and flavoring agents such as vanilla (See col. 3, lines 21-27, 34). 
A person of ordinary skill in the art from Vora before the effective filing date of the invention would have found it obvious to add vanilla flavoring agent in the paste formulated from the combined teachings of Chiou and American Academy of Oral Medicine. A person of ordinary skill in the art would have been motivated to add vanillin is in expectation of reasonable amount of success in oral paste dosage formulation and to provide flavor to the paste when administered to the subjects. A person of ordinary skill in the art would have been motivated to combine all the three agents in the paste is to use the paste formulation and provide therapeutic benefits in treating canker sores. 
As to the amounts of benzocaine and hydrocortisone, a person of ordinary skill in the art would have found it obvious to add 5-20% of benzocaine and 0.05%-1.0% of hydrocortisone because both of them are taught for treating aphthous ulcers. Chiou teaches topical application and the paste dosage form comprising hydrocortisone. As to the sufficient amount of vanillin the instant specification does not teach any specific amount that minimized production of saliva by the patient. Hence any amount of vanillin 
As to claim 13, a person of ordinary skill in the art from the prior art would have found it obvious and motivated to use a composition comprising an ester local anesthetic, e.g. benzocaine (10 %) and hydrocortisone in the amounts as claimed for topical application to treat aphthous stomatitis lesions (canker sores) with a reasonable amount of success and provide therapeutic benefits to the subjects. Thus claims 13-17 are addressed. 
As to claims 6, 12 and 18, Vora teaches carboxymethylcellulose sodium and pectin can be added to the oral paste formulation for aphthous ulcers. One of ordinary 

Note: The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: TR2000000038A2 teach a combination of effective corticosteroid and local anesthetics to be used in the treatment of aphthae.  

				Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627